NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
FURNITURE BRANDS INTERNATIONAL, INC.,
Plaintiff-Appellant, '
V.
UNITED STATES
Defendant-Appellee,
AND . _
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendcmt-AppelZee,
AND _
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE AND VAUGHAN~
BASSETT FURNITURE COMPANY, INC.,
Defendan.ts-Appellees.
2012~1059
Appea1 from the Uni1;ed States C0urt of Internati0na1
Trade in case n0. 07-CV-0026, Judge Tim0thy C. Stanceu.
ON MOTION

FURNITURE BRANDS INTL v. US 2
ORDER
Furniture Brands International, Inc. submits a mo-
tion for an injunction, pending appea1, to prohibit the
United States from distributing funds currently being
held for Furniture Brands.
Upon consideration thereof
IT Is ORDERED THAT:
The United States is directed to respond by February
28, 2012. Any other appellee who intends to respond
must respond by that date.
FOR THE CoURT
FEB 22 2012 `
/s/ J an Horba1y
Date J an Horba1y
Clerk
ccc Joseph W. Dorn, Esq.
Patrick V. Ga11agher, Esq. F"_ED
J@SSiCa R- TOp1in, ESq- u.s. counroFAPPeALsF0n
David W. DeBruin, Esq. mE FEDE“AL macon
819 FEB 2 2 2012
JAN HOHBALY
CLERK